EXHIBIT 10.20
 


 
 
FIRST NORTHERN COMMUNITY BANCORP
 
2006 STOCK INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Tax Treatment
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.
Term
This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
Regular Termination
If your Service terminates for any reason except death, Total and Permanent
Disability, or for cause then this Option will expire at the close of business
at Company headquarters on the 90th day after your termination date. During that
90-day period you may exercise the vested portion of this Option.
Termination for Misconduct
If your Service terminates for misconduct, as determined by the Committee, then
this Option will expire upon your termination of Service.
Death
In the event of your death while in Service, then this Option will expire at the
close of business at Company headquarters on the date which is one year after
the date of death. During that one-year period, your estate or heirs may
exercise the vested portion of this Option.
Total and Permanent Disability
If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date which is one year after your termination date. During that one-year period
you may exercise the vested portion of this Option.
"Total and Permanent Disability" means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, if the disability is not expected to
result in death or to last for a continuous period of at least 12 months, the
Option will be eligible for ISO treatment only if it is exercised by you within
three months following termination of your Service.
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. However, for purposes of
determining whether this Option is entitled to ISO status, your Service will be
treated as terminating 90 days after you went on leave, unless your right to
return to active work is guaranteed by law or by a contract. Your Service
terminates in any event when the approved leave ends unless you immediately
return to active work.
The Company determines which leaves count toward Service, and when your Service
terminates for all purposes under the Plan.


 
 

--------------------------------------------------------------------------------

 




 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
Restrictions on Exercise
Any other provision of this Stock Option Agreement notwithstanding, the Company
shall have the right to designate one or more periods of time, each of which
shall not exceed 180 days in length, during which this Option shall not be
exercisable if the Company determines (in its sole discretion) that such
limitation on exercise could in any way facilitate any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under applicable law, or facilitate the perfection of any exemption
from the registration or qualification requirements under any applicable law for
the issuance or transfer of any securities.  Such limitation on exercise shall
not alter the vesting schedule set forth in this Stock Option Agreement other
than to limit the periods during which this Option shall be exercisable.
The inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. However, the Company shall use
its best efforts to obtain such approval.
Notice of Exercise
When you wish to exercise this Option you must notify the Company by completing
the attached “Notice of Exercise of Stock Option” form and filing it with the
Human Resources Department of the Company. Your notice must specify how many
shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.
Form of Payment
When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):
 
•
Your personal check, a cashier’s check or a money order.
 
•
Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.
 
•
By delivery on a form approved by the Committee of an irrevocable direction to a
securities broker approved by the Company to sell all or part of your Option
shares and to deliver to the Company from the sale proceeds an amount sufficient
to pay the Option exercise price and any withholding taxes. The balance of the
sale proceeds, if any, will be delivered to you. The directions must be given by
signing a special “Notice of Exercise” form provided by the Company.


 
 

--------------------------------------------------------------------------------

 




 
•
By delivery on a form approved by the Committee of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Option shares as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the Option exercise price and any withholding taxes.
The directions must be given by signing a special “Notice of Exercise” form
provided by the Company.
 
•
Any other form permitted by the Committee in its sole discretion.
 
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
Withholding Taxes and Stock Withholding
You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
Option. The value of these shares, determined as of the effective date of the
Option exercise, will be applied to the withholding taxes.
Restrictions on Resale
By signing this Stock Option Agreement, you agree not to sell any Option shares
at a time when applicable laws, regulations or Company or underwriter trading
policies prohibit a sale. In connection with any underwritten public offering by
the Company of its equity securities, you agree not to sell, make any short sale
of, loan, hypothecate, pledge, grant any option for the purchase of, or
otherwise dispose or transfer for value or agree to engage in any of the
foregoing transactions with respect to any shares without the prior written
consent of the Company or its underwriters, for such period of time after the
effective date of such registration statement as may be requested by the Company
or such underwriters. In order to enforce the provisions of this paragraph, the
Company may impose stop-transfer instructions with respect to the shares until
the end of the applicable stand-off period.
Transfer of Option
In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.
 
However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Stock Option Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.
 
In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.


 
 

--------------------------------------------------------------------------------

 




 
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Stock Option Agreement.
Retention Rights
Neither your Option nor this Stock Option Agreement gives you the right to be
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.
Applicable Law
This Stock Option Agreement will be interpreted and enforced under the laws of
the State of California (without regard to its choice of law rules).
The Plan and Other Agreements
The text of the Plan is incorporated in this Stock Option Agreement by
reference. All capitalized terms not defined in this Stock Option Agreement
shall have the meanings assigned to them in the Plan. This Stock Option
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded. This Stock Option Agreement may be
amended only by another written agreement, signed by both parties.

 
BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
 

 
 

--------------------------------------------------------------------------------

 



 
FIRST NORTHERN COMMUNITY BANCORP
2006 STOCK INCENTIVE PLAN
 
NOTICE OF EXERCISE OF STOCK OPTION
 
You must sign this Notice on the last page before submitting
it to the Company
 
OPTIONEE INFORMATION:
     
Name:
   
Social Security Number:
           
Address:
   
Employee Number:
 



 
OPTION INFORMATION:
     
Date of Grant:
_______________, 200__
Type of Stock Option:
Exercise Price per Share:  $______________
⁭
Nonstatutory (NSO)
Total number of shares of Common Stock of First Northern Community Bancorp (the
“Company”) covered by option:  __________
 
⁭
Incentive (ISO)

 
EXERCISE INFORMATION:
 
Number of shares of Common Stock of the Company for which option is being
exercised now:                      . (These shares are referred to below as the
“Purchased Shares.”)
 
Total exercise price for the Purchased Shares: $                            
 
Form of payment enclosed [check all that apply]:
 
⁭
Check for $                   , payable to “First Northern Community Bancorp ”
   
⁭
Certificate(s) for ______________ shares of Common Stock of the Company that I
have owned for at least six months or have purchased in the open market. (These
shares will be valued as of the date when the Company receives this notice.)
   
⁭
Attestation Form covering                      shares of Common Stock of the
Company. (These shares will be valued as of the date when the Company receives
this notice.)

 
Name(s) in which the Purchased Shares should be registered
 
 
[please check one box]:
 
⁭
In my name only
 
⁭
In the names of my spouse and myself as community property
My spouse’s name (if applicable):
____________________________________________
⁭
In the names of my spouse and myself as joint tenants with the right of
survivorship
 
⁭
In the name of an eligible revocable trust
Full legal name of revocable trust:
____________________________________________
____________________________________________
____________________________________________
The certificate for the Purchased Shares should be sent to the following
address:
____________________________________________
____________________________________________
____________________________________________
____________________________________________

 
ACKNOWLEDGMENTS:
 
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.
2.
I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2006 Stock Incentive Plan and the tax consequences of
an exercise.
3.
In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.
4.
In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).
5.
I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for incentive stock option tax purposes. As a result, the
favorable incentive stock option tax treatment will be unavailable and other
unfavorable tax consequences may occur.



 
SIGNATURE AND DATE:
               
  __, 200_










































